Citation Nr: 1218284	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome.

2. Entitlement to an increased (compensable) initial disability rating for bilateral hearing loss.

3. Entitlement to an increased (compensable) initial disability rating for residuals of fracture of the left fifth finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987, from October 2001 to May 2002, and from October 2003 to February 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a June 2007 rating decision, the RO denied service connection for bilateral carpal tunnel syndrome. In an August 2007 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a 0 percent, noncompensable disability rating. In an October 2007 rating decision, the RO granted service connection for residuals of fracture of the left fifth finger, and assigned a 0 percent, noncompensable disability rating.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a May 2012, written brief, the Veteran's representative asserted claims of entitlement to service connection for tinnitus and a lumbar spine disability.  These issues are referred to the RO for appropriate action, to include the adjudication of the claims.  

The issues of service connection for bilateral carpal tunnel syndrome and a higher disability rating for residuals of fracture of the left fifth finger are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.
CONCLUSION OF LAW

The Veteran's bilateral hearing loss has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran with VCAA notice in a letter issued in April 2007. In that letter, VA advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in December 2008.

With respect to the hearing loss rating issue that the Board is deciding presently, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the hearing loss rating issue that the Board is adjudicating at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Hearing Loss

The Veteran appealed the initial 0 percent, noncompensable disability rating that the RO assigned for his bilateral hearing loss. Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2 (2011). The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board will consider the evidence for the entire period since the effective date of the grant of service connection, and will consider whether staged ratings are warranted.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII.  When certain exceptional patterns of hearing impairment are present, hearing may be evaluated under a separate table, Table VIa, if evaluation under that table would result in a higher hearing impairment level numeral. See 38 C.F.R. § 4.86(a) (2011). The Veteran's hearing impairment is not in any of the patterns described in 38 C.F.R. § 4.86, so his hearing impairment can be evaluated under 38 C.F.R. § 4.85 and Tables VI and VII. Tables VI and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran had a VA audiology examination in August 2007. On that evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
65
LEFT
0
5
5
10
50

The puretone threshold average was 20 decibels in the right ear and 18 decibels in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear. The hearing impairment levels were I in the right ear and I in the left ear. The test results were consistent with a 0 percent rating. The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a), and the examiner noted the Veteran's perception of impairment of hearing. The Board finds that the VA examination is adequate for rating purposes and is entitled to great probative value. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

In statements in support of his appeal for a higher rating, the Veteran has noted his exposure to weapons noise during service, especially during his combat service in Iraq.

The VA examination showed hearing impairment consistent with a 0 percent rating. There has been no assertion or evidence of hearing impairment worse than that measured in the examination. The preponderance of the evidence, then, is against a rating higher than the existing 0 percent rating.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's hearing loss. The symptoms of and impairment due to the hearing loss is adequately addressed by the schedular rating that was assigned. The rating schedule addresses the occupational and social impairment produced by the Veteran's hearing loss, and provides for higher ratings for disability more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer the hearing loss rating claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran essentially contends that bilateral carpal tunnel syndrome began during service or developed as a result of events during service. He had a VA medical examination that addressed residuals of a finger injury, but he has not had a VA examination that addressed his carpal tunnel syndrome service connection claim. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

The Veteran has had diagnosis of and treatment for bilateral carpal tunnel syndrome. His service treatment records are silent regarding symptoms affecting the wrists or symptoms affecting the hands, except for symptoms related to a left fifth finger fracture. However, the Veteran recalls experiencing symptoms of stiffness and numbness in his wrists during service. The Veteran's post-service recollection of symptoms during service meets the threshold for indicating a link between service and post-service disability for purposes of obliging VA to provide an examination. In the absence of contemporaneous service evidence of wrist symptoms and of medical opinion regarding the likely etiology of current carpal tunnel syndrome, the present record does not contain sufficient evidence to make a decision on the claim. The Board therefore remands the claim for a VA examination of the wrists with file review and an opinion regarding the likely etiology of the current carpal tunnel syndrome.

The Veteran contends that a higher, compensable disability rating is warranted for residuals of fracture of the left fifth finger. He had a VA examination of his left hand in September 2007. At that time, he reported that his left fifth finger had diminished strength, and was very sensitive if bumped or struck certain ways. He indicated that the function of his left fifth finger was impaired such that he could not make a full fist. In a February 2008 statement, the Veteran provided additional information about symptoms in the left fifth finger, including how symptoms interact with employment and other activities. He stated that the reduced flexion in his left fifth finger frequently led him to strike that finger against the steering wheel in his work as a heavy equipment operator, and thus made driving difficult. He reported that during cold weather he had reduced circulation in that finger, which made the disability worse.

As the Veteran has reported different and worse left fifth finger symptoms since the VA examination, the Board will remand the claim for a new examination to determine the current symptoms and extent of the disability residual to fracture of that finger.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of those already found in the paper claims file, take action to assure that the records in the electronic file are made available (whether by electronic means or by printing) to the medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

2. Schedule for the Veteran a VA orthopedic examination to address: (A) the likely etiology of bilateral carpal tunnel syndrome, which was diagnosed after the Veteran's service; and (B) the current manifestations, effects, and extent of left hand disability residual to fracture of the fifth finger. Provide the Veteran's claims file to the examiner for review. After reviewing the file and examining the Veteran:

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral carpal tunnel syndrome began during his service and continued after it, or is otherwise causally related to his service. 

The examiner should report in detail the current manifestations and effects of disability residual to fracture of the Veteran's left fifth finger. Findings should include evidence regarding range of motion, pain, sensory function, circulation, and the likely effects of the fracture residuals on functioning in activities, including work-related tasks.

The examiner should explain the reasoning that lead to each opinion he or she reached.


3. After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


